934 F.2d 319Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.POLO RALPH LAUREN CORPORATION, Plaintiff-Appellee,v.Billy GREEN, a/k/a Zev Bill Cohen, Defendant-Appellant,andJohn DOE, Defendant.
No. 90-2661.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided May 28, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-84-1561-B)
Billy Green, appellant pro se.
Nancy Ellen Paige, Gordon Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Billy Green, a/k/a Zev Cohen, appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion and awarding attorney's fees to Polo Ralph Lauren Corporation.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion and the appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Polo Ralph Lauren v. Green, CA-84-1561-B (D.Md. Feb. 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.